Ector, P. J.
One of the errors assigned by the appellant is that “ the court erred in rendering judgment for the State without any plea having been filed for the defendant.” This assignment is well taken. Such omission is fatal to the judgment.
The statute requires that the plea of not guilty shall, in every criminal action, be entered when the defendant refuses to answer. There is nothing in the transcript to show that defendant pleaded to the indictment, or, on his failure or refusal to do so, that the plea of not guilty was entered *308upon- the minutes of the court for him. (This fact is usually recited in the judgment.)
For this error alone the judgment is reversed and the cause remanded.

Reversed and remanded.